1.	The Final Office action mailed 06/10/22 is hereby withdrawn in favor of the following non-final Office action.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	The terminal disclaimer filed on 05/31/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. '366 has been reviewed and is accepted. The terminal disclaimer has been recorded.

NEW GROUND OF REJECTION

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Murtaza et al. (2013), Schmitt et al. (WO 2013/142389), and Kivioja et al. (2012).
These claims are drawn to a system comprising a communication interface and a computer which implements a method comprising: receiving sequence reads; determining a first quantitative measure of DNA molecules for which both strands are detected; determining a second quantitative measure of DNA molecules for which only one strand is detected; inferring a third quantitative measure for DNA molecules for which neither strand is detected; and determining the number of DNA molecules in a sample based on the first, second, and third quantitative measures.  Dependent claims require various means of analyzing sequence read data and various kinds of computer components.
Murtaza et al. teaches isolating cell-free DNA, sequencing it, and analyzing the sequence reads.  See pages 108-111.
Murtaza et al. does not teach determining first, second, and third quantitative measures from sequencing reads, and determining number of DNA molecules in a sample based on said measures.
Schmitt et al. discloses determining a first quantitative measure corresponding to paired sequence reads and a second quantitative measure corresponding to unpaired sequence reads.  See paragraphs 0011, 0079, 0096-00100, 00105, and 00127-00130.  Paragraph 0096 describes a 'data processing workflow' that the skilled artisan would unarguably understand to necessarily require a communication interface for receiving sequencing reads and a computer processor for implementing data analysis.
Kivioja et al. teaches determining the number of DNA molecules in a sample as the sum of observed or detected, and unobserved or unseen, DNA molecules.  Thus, this reference teaches inferring a quantitative measure for DNA molecules which are not detected, and using this measure to count absolute numbers of DNA molecules.  See pages 72-74.
One of ordinary skill in the art would have been motivated to modify the method of Murtaza et al. by determining first and second quantitative measures corresponding to paired and unpaired sequence reads because Schmitt et al. disclosed that doing so lowers error rate.  The skilled artisan would have been further motivated to infer a quantitative measure for undetected DNA molecules because Kivioja et al. taught that doing so provided for counting absolute numbers of DNA molecules in samples.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make and use the claimed system.

CONCLUSION

6.	No claims are free of the prior art.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/15/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637